DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a communication dated 4/30/2021 in which claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing a transaction without significantly more. 
Examiner has identified claim 1 that represents the claimed invention presented in independent claims 1, 7, and 16.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 is directed to a system comprising: one or more memory devices storing instructions; and one or more processors configured to perform operations, the operations comprising: reading, via a card reader device, data from first and second smart chips of a card by energizing first and second antennas of the card, wherein: the first smart chip is associated with a first account; the second smart chip is associated with a second account; the first antenna is coupled to the first smart chip to provide contactless access to the first smart chip; the second antenna is coupled to the second smart chip to provide contactless access to the second smart chip and is not in electrically conductive contact with the first antenna; and the card comprises an RF block positioned between the first and second antenna such that the at the RF block shields the first antenna from RF signals of the second antenna and shields the second antenna from RF signals of the first antennas; receiving a user input via the card reader device, wherein the user input indicates a user selection of an account; and sending data of the account to a network associated with the account such that (i) data of the first account is sent to a network associated with the first account in response to the selected account being the first account and (ii) data of the second account is sent to a network associated with the second account in response to the selected account being the second account.  These limitations (with the exception of italicized limitations) describe the abstract idea of processing a transaction which correspond to a Certain Method of Organizing Human Activity and hence are abstract in nature.  The additional limitations of a memory devices, one or more processors, a card reader device, smart chips, antennas, an RF block, and a network do not restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a memory devices, one or more processors, a card reader device, smart chips, antennas, an RF block, and a network result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a memory devices, one or more processors, a card reader device, smart chips, antennas, an RF block, and a network are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The additional limitations are no more than mere instruction to apply the exception using a generic computer element.  Therefore, the recitation of additional element do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 7 and 16 and hence the claims 7 and 16 are rejected on similar grounds as claim 1.
Dependent claims 2-6, 8-15, and 17-20 further define the abstract idea that is present in their respective independent claims 1, 7, and 16, thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-6, 8-15, and 17-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mooppanar et al., US Patent No. 11,238,436 in view of Kean, US Patent Application No. 2007/0075132.
Regarding claim 16, Mooppanar discloses a method comprising: 
reading, via a card reader device, data from a card comprising: 
a first smart chip associated with a first account (Fig. 1, primary chip 103, col. 8, lines 42-48); 
a second smart chip associated with a second account (Fig. 1, secondary chip 105, col. 8, lines 42-48); 
receiving a user input indicating a selection of an account (col. 5, lines 42-54, used for the payment/transaction); and 
sending data of the account to a network associated with the account such that (i) data of the first account is sent to a network associated with the first account in response to the selected account being the first account in response to the selected account being the second account (col. 5, lines 42-54; col. 10, lines 3-35).
Mooppanar does not specifically disclose
reading, via a card reader device, data from a card.
However, Kean discloses 
reading, via a card reader device, data from a card ([0065]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Mooppanar to include the above-noted disclosure of Kean.  The motivation for combining these references would have been to process the transaction.
Regarding claim 17, Mooppanar discloses wherein sending data of the account comprises:
obtaining, in response to receiving the user input, a first transaction amount associated with the first account and obtaining a second transaction amount associated with the second account;
sending the first transaction amount to the network associated with the first account;
and
sending the second transaction amount to the network associated with the second account (col. 10, lines 3-35).
Regarding claim 18, Mooppanar discloses sending an electronic message to an electronic address of a user identified by the user input, wherein the electronic message comprises a record of a transaction associated with the account (col. 12, lines 19-47).
Regarding claim 19, Mooppanar discloses obtaining a confirmation message associated with the account, wherein the confirmation message indicates that a value of the account satisfies a threshold (col. 6, lines 42-45).
Regarding claim 20, Mooppanar discloses
selecting the account;
displaying an indication of the account on a display of the card reader device; and
displaying a request for a confirmation of the selection of the account on the display of the card reader device (col. 11, lines 63-col. 12, lines 18).
Regarding claim 8, Mooppanar discloses obtaining an authentication message from a second computing device, wherein sending the data for the account comprises sending data of the first account in response to obtaining the authentication message (col. 4, lines 66-col. 5, lines 3).
Regarding claim 9, Mooppanar discloses wherein receiving the user input comprises receiving the user input via a mobile application (col. 4, lines 50-53).
Regarding claim 10, Kean discloses wherein the card comprises:
a first antenna coupled to the first smart chip;
a second antenna coupled to the second smart chip;
a third smart chip and a fourth smart chip;
a third antenna coupled to the fourth smart chip, wherein reading the data from the card comprises energizing the third antenna and the fourth antenna ([0065], obvious to extend to third and fourth smart chips and antennas).
Regarding claim 11, Kean discloses energizing the first antenna of the card without energizing the second antenna, the third antenna, or the fourth antenna ([0065]).
Regarding claim 12, Kean discloses displaying identifiers of the first account and the second account in response to reading the data from the card ([0065]).
Regarding claim 13, Kean discloses wherein the user input is provided via a user device, the operations further comprising providing the user device with data stored in a local memory of the card reader device ([0065]).
Regarding claim 14, Mooppanar discloses wherein receiving the user input comprises receiving the user input via the Internet (col. 11, lines 16-28).
Regarding claim 15, Mooppanar discloses wherein the network associated with the account is a dedicated network associated with the account (col. 11, lines 16-28).
Claim 7 is similar to claim 16 and hence rejected on similar grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJESH KHATTAR/Primary Examiner, Art Unit 3693